NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CLAYTON W. HOOD,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-582
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; William D. Sites, Judge.

Clayton W. Hood, pro se.


PER CURIAM.


             Affirmed.


KELLY, MORRIS, and BADALAMENTI, JJ., Concur.